DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This action is in response to the arguments filed on 10/18/2022.  Claims 1-20 are pending in the application and have been considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding Claim 1:
For Step 1, the claim is a method so it does recite a statutory category of invention.
For Step 2, Prong 1:
The claim recites the limitation of “selecting…”  The “selecting…” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the selecting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “initiating…”  The “initiating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the initiating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “applying …to generate...” The “applying …to generate...” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the “applying …to generate…”  step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “updating the plurality of …” The “updating the plurality of …”  limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the “updating the plurality….” step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “updating the …based upon the …” The “updating the …based upon the …” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the  “updating the …based upon the …” step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim does recite additional elements: adaptive data processing system, processing unit, processor, ranking unit, retrieving, applied model generator, storage unit, atomized model, retrieving inputs, processing, applied data models, and execution mode.

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

The “retrieving an atomized model...” step is a form of insignificant extra-solution activity because it is a mere data gathering step. See MPEP 2106.05(g). 

The “retrieving inputs...” step is a form of insignificant extra-solution activity because it is a mere data gathering step. See MPEP 2106.05(g). 
 
Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “retrieving an atomized model...” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

Here the “retrieving inputs...” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 2:
Claim 2, which incorporates the rejection of claim 1, recites further limitations such as “
… detecting …and … updating…”” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional element: retrieving.


 The “retrieving....” step is a form of insignificant extra-solution activity because it is a mere data gathering step. See MPEP 2106.05(g). The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  
 Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “retrieving...” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 3:  
Claim 3, which incorporates the rejection of claim 1, recites further limitations such as “detecting...,” searching…,” “co-weighting...” “detecting...,” and “determining...,” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 4:
Claim 4, which incorporates the rejection of claim 3, recites further limitations such as “…generating, in response to no detected post pattern.….” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 5:
Claim 5, which incorporates the rejection of claim 3, recites further limitations such as “calculating the probability of the first proposition winning against a second proposition...” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 6:
Claim 6, which incorporates the rejection of claim 3, recites further limitations such as “…calculating the probability of the first proposition winning against N propositions…” that are part of the abstract idea and do not amount to an inventive concept. 
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 7:
Claim 7, which incorporates the rejection of claim 1, recites further limitations such as “translating…,” “activating…,” and “deactivating…,” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 8:
For Step 1, the claim is a system so it does recite a statutory category of invention.
For Step 2, Prong 1:

The claim recites the limitation of “select…”  The “select...” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the select step from practically being performed in the human mind.  This limitation is a mental process. 
The claim recites the limitation of “initiate…”  The “initiate” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the initiate step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “apply …to generate...” The “apply …to generate...” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the “apply…to generate…”  step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “update the plurality of …” The “update the plurality of …”  limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the “update the plurality….” step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “update the …based upon the …” The “update the …based upon the …” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the “update the …based upon the …” step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim does recite additional elements: adaptive data processing system, processing unit, memory, processor, processor, ranking unit, retrieving, applied model generator, storage unit, retrieve an atomized model, retrieve inputs, process, applied data models, and execution mode.

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

The “retrieve an atomized model...” step is a form of insignificant extra-solution activity because it is a mere data gathering step. See MPEP 2106.05(g). 

The “retrieve inputs...” step is a form of insignificant extra-solution activity because it is a mere data gathering step. See MPEP 2106.05(g). 
 
Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “retrieve an atomized model...” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

Here the “retrieve inputs...” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 9:
Claim 9, which incorporates the rejection of claim 8, recites further limitations such as “
… detect …and … update…”” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional element: retrieve.


 The “retrieve....” step is a form of insignificant extra-solution activity because it is a mere data gathering step. See MPEP 2106.05(g). 
 
Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “retrieve...” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 10:
Claim 10, which incorporates the rejection of claim 8, recites further limitations such as “detect...,” search…,” “co-weight...” “detect...,” and “determine...,” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 11:   
Claim 11, which incorporates the rejection of claim 10, recites further limitations such as “…generate, in response to no detected post pattern.….” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 12:
Claim 12, which incorporates the rejection of claim 10, recites further limitations such as “calculate the probability of the first proposition winning against a second proposition...” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 13:
Claim 13, which incorporates the rejection of claim 10, recites further limitations such as “…calculate the probability of the first proposition winning against N propositions…” that are part of the abstract idea and do not amount to an inventive concept. 
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 14:
For Step 1, the claim is a non-transitory computer-readable medium including code for performing a method so it does recite a statutory category of invention.
For Step 2, Prong 1:

The claim recites the limitation of “selecting…”  The “selecting…” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the selecting step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “initiating…”  The “initiating” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the initiating step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “applying …to generate...” The “applying …to generate...” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the “applying …to generate…”  step from practically being performed in the human mind.  This limitation is a mental process. 
The claim recites the limitation of “updating the plurality of …” The “updating the plurality of …”  limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the “updating the plurality….” step from practically being performed in the human mind.  This limitation is a mental process. 

The claim recites the limitation of “updating the …based upon the …” The “updating the …based upon the …” limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim precludes the “updating the …based upon the …” step from practically being performed in the human mind.  This limitation is a mental process. 

For Step 2, Prong 2, the claim does recite additional elements: adaptive data processing system, processing unit, retrieving an atomized model, processor, ranking unit, retrieving, applied model generator, storage unit, retrieving inputs, processing, applied data models, and execution mode.

Accordingly, these additional elements of generic computer and computer functions (processor executing an algorithm) do not integrate the abstract idea into a practical application or significantly more considerations because it does not impose any meaningful limits on practicing the abstract idea. The additional elements do not improve any technology.  The claim is directed to the abstract idea.

Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection (see MPEP 2106.05(b)).   The claim is ineligible.

The “retrieving an atomized model...” step is a form of insignificant extra-solution activity because it is a mere data gathering step. See MPEP 2106.05(g).  

The “retrieving inputs...” step is a form of insignificant extra-solution activity because it is a mere data gathering step. See MPEP 2106.05(g). 
 
Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “retrieving an atomized model...” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

Here the “retrieving inputs...” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 15:
Claim 15, which incorporates the rejection of claim 14, recites further limitations such as 
“… detecting …and … updating…” that are part of the abstract idea and do not amount to an inventive concept.
The claim recites additional element: retrieving.


 The “retrieving....” step is a form of insignificant extra-solution activity because it is a mere data gathering step. See MPEP 2106.05(g). The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)).  
 
Step 2B
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B.  

Here the “retrieving...” step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional (MPEP 2106.05(g)). This appears to be well-understood, routine, conventional as evidenced by Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.
Regarding Claim 16:
Claim 16, which incorporates the rejection of claim 14, recites further limitations such as “detecting...,” searching…,” “co-weighting...,” “detecting...,” and “determining...,” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 17:
Claim 17, which incorporates the rejection of claim 16, recites further limitations such as “generating, in response to no detected post pattern.….” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 18:
Claim 18, which incorporates the rejection of claim 17, recites further limitations such as “calculating the probability of the first proposition winning against a second proposition…” that are part of the abstract idea and do not amount to an inventive concept. 
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.
Regarding Claim 19:  
Claim 18, which incorporates the rejection of claim 17, recites further limitations such as “calculating the probability of the first proposition winning against N propositions…” that are part of the abstract idea and do not amount to an inventive concept. 
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Regarding Claim 20:
Claim 20, which incorporates the rejection of claim 14, recites further limitations such as “translating…,” “activating…,” and “deactivating…,” that are part of the abstract idea and do not amount to an inventive concept.
There are no additional elements recited in this claim that amount to an integration of the judicial exception into a practical application or significantly more than the judicial exception. Therefore, the claim is not eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 20 recite the limitation " the detecting of absolution conditions."  There is insufficient antecedent basis for this limitation in the claims.
Claims 6, 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.  Variables rk and ri should be defined as to what they represent in the equation.
Examiner’s comments
For the record a complete prior art search was made for claims 1-20.  No art rejection is made for these claims, they are only rejected under 35 USC 101 as explained above in this office action.  The closest prior arts:
Nie et al. (“Building Fuzzy Systems by Soft Competitive Learning”) teach modeling an unknown system by a fuzzy rule-based model from measured data through soft competitive learning. 
Bercovitz et al. (US 2015/0056596 A1) teach a predictive learning model for a course and/or class for which the courses are atomized into individual learning units.

However, there is no prior art to cover the following limitation: “processing two or more propositions during a learning mode based upon detection of an absolute pattern within the two or more applied data models; 
processing two or more propositions during an execution mode based upon detection of an absolute condition within the two or more applied data models; 
updating, by the ranking unit, the plurality of rating cells, wherein the updating is based upon the detected patterns during the learning mode and based upon the detected conditions during the execution mode; and 
updating, by the applied model generator in communication with the execution module, the atomized model based upon the updated rating cells.”

Response to Applicant’s arguments
Applicant's arguments on file on 10/18/2022 with respect to the 101 rejection of claims 1-20 have been considered and are not persuasive.
REMARKSDocket No.: 4952-575 Application No.: 15/956,894 
35 USC§ 101 Rejection
Argument 
Applicant respectfully submits that the claims recite concrete subject matter as a specific solution to a specific problem that is neither identified nor solved in the claimed manner in the cited references, which renders the claims statutory.
The claims are thus specific to the technology of processor-based adaptive action prediction modules. Tangible limitations are added, describing that the adaptive data processing system is implemented using physical computing components in the computing environment. With these tangible limitations, and the processor and system limitations, the claims are hence tied to a physical machine. These are not mere field of use limitations, since the claimed method cannot be practiced in the abstract without an asset implemented using physical computing components and without a processor-based system performing actions, and since the claims present a specific solution to a specific problem in a specific technology.

Examiner's response:
Examiner respectfully disagrees. The claim as a whole does not integrate the mental process into a practical application. It is important to note that in order for a claim to improve computer functionality, the broadest reasonable interpretation of the claim must be limited to computer implementation. That is, a claim whose entire scope can be performed mentally cannot be said to improve computer technology. MPEP 2106.05(a).  As noted in this action, to show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. 

The claim does recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions.

The claim as a whole merely describes how to “selecting…;” “initiating…;” “…;” " applying…;” “processing…” and “updating…" These claimed steps, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer component.

The “retrieving” step is a form of insignificant extra-solution activity because it is a mere data gathering step. See MPEP 2106.05(g). 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the claim steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

No further arguments were presented for the dependent claims. Therefore, the independent claims 1, 8, and 14, with claims 2-7, 9-13, and 15-20 depending therefrom are not eligible under 35 USC §101.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146. The examiner can normally be reached Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        
/BRIAN M SMITH/Primary Examiner, Art Unit 2122